*416According to the Order of this Court of the 12 th Instant, This Cause coming this day to be heard, The Substance of the Bill, Answer and other Proceedings had thereon were opened by Mr. Corbett18 of Counsel for the Complainant in the presence of Mr. Freeman Counsel for the Defendants in this Cause, and the Depositions of two of the Complainants Witnesses together with the Proofs and Exhibits in Writing filed in this Cause were also read and perused. Whereupon, and upon Debate of the Matter, and on hearing and Considering what was alledged by Counsel on either Side, It appeared to this Court That the Estate in Question was purchased by Edward Simpson late deceased Father of the Infant Defendants in the Bill named, in Trust, for the use of Aaron Richardson the Complainant’s Assignor It is. therefore Ordered by this Court, That the Decree in this Cause do pass according to the Prayer of the Complainant’s Bill, And that the Defendant Sarah Simpson the elder account for the Rents she hath at any Time received since the Purchase of the Messuage or Tenement in the Bill mentioned, And also, That the said Infant Defendants, by the said Sarah their Mother who is appointed their Guardian by this Court -for that purpose, Do Convey the House and Lands with the Premisses in the Bill Set forth to the Complainant Samuel Clarke in Fee; and it is likewise by this Court Ordered, That the Complainant pay the whole Costs of this Suit to be Taxed, And that the Decree in this Cause be drawn up at large accordingly.
Alexr Stewart Deputy Register in Chancery
[Pages 65-66 are missing.]

 Thomas Corbett came from England in 1734 as headmaster of the Free School in Charleston, resigned in 1740 and practiced law until his removal to London in 1750 with young Peter Manigault in his charge to complete his education and study law. In 1753 Corbett purchased the post of High Bailiff of Westminster from Peter Leigh, who had been appointed chief justice of South Carolina. In 1770 Corbett was in charge of young John Laurens for the completion of his education; he died in London Oct. 23, 1792. (SCHGM, XXX, 12, note; XXXII, 177, note; XV, 113; III, 87, 244.)